1
2
3
4                               UNITED STATES DISTRICT COURT
5                                     DISTRICT OF ALASKA
6
7
8    KAREN S. SNEAD,                           )
                                               )
9                  Plaintiff,                  )         3:19-CV-00209 JWS
                                               )
10          vs.                                )         ORDER AND OPINION
                                               )
11                                             )         [Re: Motions at Docs. 13, 34]
     GUADALUPE C. WRIGHT;                      )
12   TRANSAMERICA LIFE INSURANCE               )
     COMPANY; and MERRILL LYNCH,               )
13   PIERCE, FENNER & SMITH,                   )
     INCORPORATED,                             )
14                                             )
                   Defendants.                 )
15                                             )
16
                                     I. MOTION PRESENTED
17
            At docket 13 Defendant Merrill Lynch, Pierce, Fenner & Smith (Merrill Lynch)
18
     moves the court to dismiss the complaint filed by Plaintiff Karen S. Snead (Plaintiff)
19
     pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure. Defendant
20
     Transamerica Life Insurance Company (Transamerica) filed a joinder to the motion at
21
     docket 15. Plaintiff responds at docket 22. Merrill Lynch replies at docket 26 and
22
     Transamerica replies separately at docket 29. The court allowed Plaintiff to file a
23
     surreply, which is at docket 38. Plaintiff requests a hearing at docket 34, but the court
24
     concludes that a hearing would not be of assistance to the court.
25
                                        II. BACKGROUND
26
            This lawsuit involves the assets of John H. Snead, who passed away shortly after
27
     midnight on August 7, 2017. In January of 2003, John Snead opened a life insurance
28

                                                   -1-
1    annuity policy—Number 400000571ML2—with Transamerica (Annuity Policy 571). At
2    the time, Plaintiff was married to John Snead and was the named beneficiary. Plaintiff
3    was divorced from John Snead on or about October 7, 2005. Sometime after the
4    divorce and up to his death, John Snead had a long-term romantic relationship with
5    Defendant Guadalupe Wright (Wright). The couple lived together in Alaska, and Wright
6    worked for Merrill Lynch. On August 1, 2017, John Snead executed an annuity policy
7    change form with a Merrill Lynch “Medallion Signature Guarantee” stamp on it naming
8    Wright as the beneficiary of Annuity Policy 571. The form was allegedly submitted to
9    Transamerica via facsimile in the afternoon of Friday, August 4, 2017, by Wright, but it
10   was not processed until Monday August 7, 2017, during business hours, which would
11   have been after John Snead’s death. The complaint alleges misconduct on the part of
12   Wright in connection with the beneficiary change.
13          Plaintiff filed her complaint on July 31, 2019. In the complaint she asserts nine
14   causes of action against Defendants. Four counts are brought against Merrill Lynch:
15   (1) Count 6 alleges that Merrill Lynch is vicariously liable for the negligent or wrongful
16   actions of Wright in relation to the beneficiary change; (2) Count 7 alleges a breach of
17   fiduciary duty in relation to Wright’s actions; (3) Count 8 alleges negligent hiring,
18   training, and/or supervision of employees, including Wright; and (4) Count 9 alleges that
19   Merrill Lynch violated Alaska’s Unfair Trade Practices and Consumer Protection Act
20   (UTPA), AS 45.50.471. Three counts are brought against Transamerica: (1) Count 4
21   alleges a breach of contract in relation to its handling of the beneficiary change;
22   (2) Count 5 alleges a breach of fiduciary duty for its failure to investigate the
23   circumstances of an attempted change of beneficiary so close to the time of John
24   Snead’s death; and (3) Count 9 alleges a violation of Alaska’s UTPA.
25          Plaintiff asserts each of her claims based on her status as the purported
26   beneficiary of Annuity Policy 571. Merrill Lynch and Transamerica argue that she
27   ceased to be the beneficiary by operation of Alaska’s revocation-by-divorce statute
28   AS 13.12.804 when she finalized her divorce from John Snead in 2005 and,

                                                  -2-
1    consequently, has no basis for claims based on Wright’s purported actions surrounding
2    the beneficiary change. In response, Plaintiff asserts that AS 13.12.804 does not apply
3    because she is entitled to Annuity Policy 571 under the express terms of Paragraph 6 of
4    her divorce settlement agreement with John Snead. She provided a copy of that
5    agreement in her response but with all account numbers fully redacted. In reply,
6    Defendants argue that the divorce agreement must be read in full and with knowledge
7    of the various accounts addressed in the agreement to understand that it did not award
8    Plaintiff Annuity Policy 571. They filed a partially redacted copy of the divorce
9    agreement to include identifying account information, as well as a related court
10   document and a letter from Plaintiff to Merrill Lynch following the divorce.
11                                   III. STANDARD OF REVIEW
12          Defendants filed their motion to dismiss under Rule 12(b). Rule 12(b)(6) tests
13   the legal sufficiency of a plaintiff’s claims. In reviewing such a motion, “[a]ll allegations
14   of material fact in the complaint are taken as true and construed in the light most
15   favorable to the nonmoving party.”1 In deciding whether to dismiss a claim under this
16   rule, the court is generally limited to reviewing only the complaint, but may review
17   materials which are properly submitted as part of the complaint and may take judicial
18   notice of undisputed matters of public record that are outside the pleadings.2
19   Furthermore, documents whose contents are alleged in a complaint and whose
20   authenticity no party questions, but which are not physically attached to the pleading,
21   may be considered in ruling on a Rule 12(b)(6) motion to dismiss.3 If, however, “matters
22   outside the pleadings are presented to and not excluded by the court, the motion must
23
            1
             Vignolo v. Miller, 120 F.3d 1075, 1077 (9th Cir. 1997).
24
            2
25            See Gonzalez v. First Franklin Loan Services, 2010 WL 144862, at *3
     (E.D. Cal. Jan. 11, 2010) (citing Lee v. City of Los Angeles, 250 F.3d 668, 688-89 (9th Cir.
26   2001)); Campanelli v. Bockrath, 100 F.3d 1476, 1479 (9th Cir. 1996); MGIC Indem. Corp. v.
     Weisman, 803 F.2d 500, 504 (9th Cir. 1986).
27
            3
             Branch v. Tunnell, 14 F.3d 449, 454 (9th Cir. 1994) overruled on other grounds by
28   Galbraith v. County of Santa Clara, 307 F.3d 1119 (9th Cir. 2002).

                                                    -3-
1    be treated as one for summary judgment under Rule 56.” In such a situation, “[a]ll
2    parties must be given a reasonable opportunity to present all the material that is
3    pertinent to the motion.”4
4            Here, both parties have presented documents related to the relevant divorce
5    agreement. These documents are not part of the complaint, but given that all parties
6    have had an opportunity to present pertinent materials and to be heard in regard to the
7    additional evidence, the court will consider all materials and treat the motion as one for
8    summary judgment.5
9            Summary judgment is appropriate where “there is no genuine dispute as to any
10   material fact and the movant is entitled to judgment as a matter of law.”6 The materiality
11   requirement ensures that “[o]nly disputes over facts that might affect the outcome of the
12   suit under the governing law will properly preclude the entry of summary judgment.”7
13   Ultimately, “summary judgment will not lie if the . . . evidence is such that a reasonable
14   jury could return a verdict for the nonmoving party.”8 However, summary judgment is
15   mandated “against a party who fails to make a showing sufficient to establish the
16   existence of an element essential to that party’s case, and on which that party will bear
17   the burden of proof at trial.”9
18
19
20           4
             Fed. R. Civ. P. 12(d).
21
             5
             Plaintiff filed a motion to strike or, alternatively, to file a surreply at docket 35. The court
22   granted the motion in part at docket 36, allowing Plaintiff to file a surreply. Defendants
     subsequently filed oppositions to the motion, asserting that the court did not adequately address
23   the request to strike. In granting the alternative request to file a surreply the court intended to
     deny the request to strike.
24
             6
25           Fed. R. Civ. P. 56(a).
             7
26           Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).
             8
27           Id.

28           9
             Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).

                                                       -4-
1               The moving party has the burden of showing that there is no genuine dispute as
2    to any material fact.10 Where the nonmoving party will bear the burden of proof at trial
3    on a dispositive issue, the moving party need not present evidence to show that
4    summary judgment is warranted; it need only point out the lack of any genuine dispute
5    as to material fact.11 Once the moving party has met this burden, the nonmoving party
6    must set forth evidence of specific facts showing the existence of a genuine issue for
7    trial.12 All evidence presented by the non-movant must be believed for purposes of
8    summary judgment, and all justifiable inferences must be drawn in favor of the
9    non-movant.13 However, the non-moving party may not rest upon mere allegations or
10   denials but must show that there is sufficient evidence supporting the claimed factual
11   dispute to require a fact-finder to resolve the parties’ differing versions of the truth at
12   trial.14
13                                           IV. DISCUSSION
14              Plaintiff’s complaint against Defendants is premised on her status as the original
15   beneficiary under Annuity Policy 571 and on her position that she was never effectively
16   removed as the beneficiary before John Snead’s death. Defendants assert that
17   regardless of the effectiveness of the beneficiary change, Plaintiff has no interest in
18   Annuity Policy 571 because her status as beneficiary was revoked upon divorce from
19   John Snead pursuant to AS 13.12.804. That statute provides, in relevant part, that the
20   effect of a divorce on non-probate transfers is as follows:
21              Except as provided by the express terms of a governing instrument, a court
                order, or a contract relating to the division of the marital estate made between
22
23
                10
                 Id. at 323.
24
                11
25               Id. at 323-25.
                12
26               Anderson, 477 U.S. at 248-49.
                13
27               Id. at 255.

28              14
                 Id. at 248-49.

                                                      -5-
1           the divorced individuals before or after the marriage, divorce, or annulment,
            the divorce or annulment of a marriage
2
                   (1) revokes a revocable
3
                           (A) disposition or appointment of property made by a divorced
4                         individual to the divorced individual’s former spouse in a
                          governing instrument. . . . 15
5
     A governing instrument is defined as an “instrument executed by the divorced individual
6
     before the divorce or annulment of the divorced individual's marriage to the divorced
7
     individual's former spouse.”16 The disposition or appointment of property is defined to
8
     include “a transfer of an item or property or other benefit to a beneficiary designated in a
9
     governing instrument.”17 That is to say, AS 13.12.804 revokes any beneficiary
10
     designations to a former spouse upon divorce unless “the express terms” of some
11
     applicable agreement or court order provide otherwise.
12
            This court has previously concluded that the statute creates a rebuttable
13
     presumption and not a “strict and inflexible rule” so that the “fundamental goal of
14
     honoring the decedent’s actual intention” can be achieved.18 The effect of the statute
15
     can therefore be overridden by “proof . . . that the deceased actually intended to
16
     designate the otherwise revoked beneficiary in spite of the divorce.”19
17
            Plaintiff argues that AS 13.12.804 “has no effect on [her] beneficiary status for
18
     [Annuity Policy 571]” because her court-approved divorce agreement with John Snead
19
     expressly awarded her “all retirement accounts,” including the annuity.20 Nothing in the
20
21
22          15
             AS 13.12.804(a)(1)(A).
23          16
             AS 13.12.804(j)(4).
24          17
             AS 13.12.804(j)(1).
25          18
             State Farm Life Ins. Co. v. Davis, No. 3:07-cv-00164, 2008 WL 2326323, at *4 (D.
26   Alaska June 3, 2008).
            19
27           Id.

28          20
             Doc. 22 at p. 3.

                                                  -6-
1    divorce agreement specifically mentions Annuity Policy 571. Paragraph 6 of the
2    agreement awards Plaintiff the value of the couple’s retirement accounts:
3           [Plaintiff] shall received the value of all retirement accounts which exist as of
            December 31, 2004 which includes Mr. Snead’s personal Airland profit
4           sharing account, IRA, Merrill Lunch with account numbers X8103, X1633,
            X1632 as well as the 401K Hartford account including any gains or losses on
5           said value until such time as it is distributed to the [Plaintiff].21
6    The divorce agreement also specifies that John Snead is entitled to Merrill Lynch
7    account number X7695 and Merrill Lynch account number X7W16, while Plaintiff is
8    entitled to Merrill Lynch account number X2464 and Merrill Lynch account number
9    X9704.22 Documents submitted by Defendants clearly show that Annuity Policy 571
10   was an asset held within Merrill Lynch account X7695.23 That account, as noted above,
11   was expressly granted to John Snead upon divorce.
12          Plaintiff did not provide any contradictory evidence with regard to which account
13   held the annuity. Instead, Plaintiff argues that Annuity Policy 571 was considered a
14   “retirement account” that was intended to be included in Paragraph 6 of the divorce
15   agreement. However, Defendants presented evidence that the annuity itself is not a
16   retirement account, but rather is an asset that can be held in various types of accounts,
17   not just retirement accounts.24 The evidence shows that Annuity Policy 571 was
18   purchased as a non-qualified annuity, meaning that it was not purchased to be held in a
19   tax-advantaged retirement account.25 Further solidifying the conclusion that Annuity
20   Policy 571 was not intended to be included in Paragraph 6 of the divorce agreement is a
21
22          21
                 Doc. 28-2 at ¶ 6.
23          22
              Doc. 28-2 at ¶¶ 1d, 1e.
24          23
             Doc. 27 at ¶ 4; Doc. 27-3 at p. 6 (account statement listing Annuity Policy 571 as an
25   insurance contract held under the account); Doc. 31 at ¶ 2; Doc. 22-1 at p 2 (listing the account
     number on the top right corner of the application for Annuity Policy 571).
26          24
              Doc. 31 at ¶ 3.
27
            25
             Doc. 31 at ¶ 3; Doc. 22-1 at p. 2 (item 4 of the annuity application indicates it was
28   opened as a non-qualified annuity).

                                                     -7-
1    letter that Plaintiff wrote to Merrill Lynch after the divorce requesting the immediate
2    liquidation of the various accounts that she was entitled to receive.26 The letter did not
3    mention Annuity Policy 571. She asked for Account x8103, Account x1632, Account
4    x1633, and the Air Land Transport Inc. Employees’ Profit Sharing Plan. All of these
5    were expressly awarded to her in Paragraph 6 of the divorce agreement. She asked for
6    account number X2464, which was also awarded to her in the divorce agreement. She
7    also asked for two other Transamerica Landmark annuities that were, presumably, held
8    in the Merrill Lynch accounts awarded to her. Neither of these two are the annuity at
9    issue.
10            Plaintiff asserts in her surreply that whether the divorce agreement awarded her
11   Annuity Policy 571 is a matter for the jury given the disputed positions of the parties.
12   The only evidence in support of her position, however, is her affidavit, in which she
13   summarily avers that Annuity Policy 571 “is a retirement account included in the
14   property conveyed to [her] under the Divorce Settlement.”27 Self-serving affidavits that
15   are conclusory in nature and not supported by factual data or supporting evidence are
16   insufficient to create a genuine issue of material fact.28 Given that Plaintiff bears the
17   burden of proof at trial, she cannot survive summary judgment without putting forth
18   some sufficiently specific facts from which a jury could reasonably find in her favor on
19   this issue.29
20            Absent an express term awarding Plaintiff Annuity Policy 571 upon divorce, the
21   revocation-by-divorce statute is applicable here unless there is sufficient evidence that
22   John Snead intended to keep Plaintiff as the beneficiary in spite of the divorce. Plaintiff
23
24            26
               Doc. 27-2 at p. 1.
25            27
               Doc. 23 at ¶ 5.
26            28
              See Burchett v. Bromps, 466 Fed. Appx. 605, 607 (9th Cir. 2012) (quoting FTC v.
27   Publ’g Clearing House, Inc., 104 F.3d 1168, 1171 (9th Cir. 1997)).

28            29
               Id.

                                                  -8-
1    contends that the fact that she remained the listed beneficiary for thirteen years after the
2    divorce and was only removed when John Snead was on his deathbed is sufficient to
3    show the requisite intent to keep her as the beneficiary. If that were enough to rebut the
4    presumption of revocation, the purpose of the statute would be gutted: “The underlying
5    idea [of these revocation-on-divorce statutes] was that the typical decedent would no
6    more want his former spouse to benefit from his pension plan or life insurance than to
7    inherit under his will. . . . So a decedent’s failure to change his beneficiary probably
8    resulted from ‘inattention,’ not ‘intention.’”30 There is no evidence of John Snead’s intent
9    to keep Plaintiff as the beneficiary. Indeed, all evidence suggests otherwise.
10                                       V. CONCLUSION
11          Based on the preceding discussion, Defendants’ Motion to Dismiss at docket 13
12   is GRANTED. Plaintiff’s claims against Defendants are dismissed. However, the court
13   recently allowed an amendment to the complaint that added plaintiffs—representatives
14   of John Snead’s estate and trusts. The analysis above does not apply to these newly
15   added plaintiffs, and the complaint survives to the extent it is now maintained by them.
16   The motion for a hearing at docket 34 is DENIED.
17          DATED this 3rd day of December 2019.
18
19                                   /s/ JOHN W. SEDWICK
                          SENIOR JUDGE, UNITED STATES DISTRICT COURT
20
21
22
23
24
25
26
27
28          30
             Sveen v. Melin, 138 S.Ct. 1815, 1819 (2018).

                                                  -9-
